DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 13 is objected to because of the following informalities:  the claim recites “the first display screen” and “the second display screen” without providing antecedent basis for “a first display screen” and “a second display screen.”  The examiner assumes that the claim contains typographical errors and is intended to recite “a first display screen” and “a second display screen.”  Appropriate correction is required.

Claims 18 and 19 are objected to because of the following informalities:  the claims each reference “The head mounted display according to claim 13…” rather than “The non-transitory computer-readable storage medium of claim 13….”  The examiner assumes that these claims contain typographical errors and are intended to recite “The non-transitory computer-readable storage medium of claim 13….”  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata (US 2013 / 0057545) in view of Herrmann (US 9,438,896).

As pertaining to Claim 1, Nakahata discloses (see Fig. 1 and Fig. 6) an image display method for a display (see (11) in Fig. 1), wherein the display (11) comprises a display screen (134; see Page 3, Para. [0037]-[0039]), and the method comprises:
displaying, by the display (11), an ith frame (i.e., an image display frame) of a first image (see (L1) in Fig. 6, for example) on the display screen (11) in a first time period (i.e., a left image display time period; again, see (L1) in Fig. 6) of an ith display cycle (i.e., one frame period), wherein i is a positive integer;
stopping, by the display (11), displaying the ith frame (i.e., the image display frame) of the first image (again, see (L1) and the non-display period between (L1) and (R1) in Fig. 6); and
after stopping displaying the ith frame (i.e., the image display frame) of the first image (L1), displaying, by the display (11), an ith frame (i.e., an image display frame) of a second image (see (R1) in Fig. 6, for example) on the display screen (11) in a second time period (i.e., a right image display time period; again, see (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), wherein
after the second time period (see (R1)) ends, no image is displayed on the display screen (11) in a third time period (see the non-display period following (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is less than or equal to the display cycle (i.e., the one frame period; see Page 4, Para. [0057]-[0059]).

Nakahata discloses that the image display method includes a display screen (11) implemented in combination with shutter glasses (13) to time-sequentially provide left and right images to left and right eyes of a viewer to produce a stereoscopic system (see Page 2, Para. [0011]).  Nakahata does not explicitly disclose that the image display method includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen.  However, the head mounted display system is well-known in the art as an equivalent means to that of Nakahata for time-sequentially providing left and right images to left and right eyes of a viewer to produce a stereoscopic system.
In fact, in the same field of endeavor, Herrmann discloses (see Fig. 7) that, in addition to the method of providing stereoscopic image display using a display screen in combination with shutter glasses (see Col. 1, Ln. 51-55 and Ln. 61-62), it was well-known in the art before the effective filing date of the claimed invention that stereoscopic image display can equivalently be provided by means of a head mounted display comprising a first display screen (i.e., a left display screen) and a second display screen (i.e., a right display screen) to time-sequentially provide left and right images to left and right eyes of a viewer (see Col. 1, Ln. 23-38 and Col. 3, Ln. 30-35).  Herrmann suggests that the utilizing a head mounted display comprising a first display screen and a second display screen to implement a stereoscopic display system can provide an immersive viewing experience in small, portable, compact form and further can eliminate inter-eye crosstalk (see Col. 1, Ln. 28-32 and Col. 2, Ln. 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata with the teachings of Herrmann, such that the image display method of Nakahata includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen as suggested by Herrmann, in order to implement the display system with an immersive viewing experience in a small, portable, compact form that further eliminates inter-eye crosstalk.

As pertaining to Claim 2, Herrmann discloses that the head mounted display is an augmented reality head mounted display, a virtual reality head mounted display, or a mixed reality head mounted display (see Col. 1, Ln. 23-28).

As pertaining to Claim 3, Nakahata discloses (see Fig. 1 and Fig. 6) that in the ith display cycle (i.e., the one frame period), the first time period (see (L1)) is adjacent to the second time period (see (R1)), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is equal to the display cycle (i.e., the one frame period; again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 4, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are spaced by a fourth time period (i.e., see the non-display period between (L1) and (R1); and again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 5, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are equal (again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 6, Nakahata discloses (see Fig. 1 and Fig. 6) a display (see (11) in Fig. 1), comprising:
a display screen (134), configured to display an image (i.e., a composite left and right image; see Page 3, Para. [0037]-[0039]);
one or more processors (120); a memory (120, 126, 124); and one or more computer programs (i.e., functional programming), wherein the one or more computer programs are stored in the memory (120, 126, 124), and the one or more computer programs comprise instructions; when the instructions are executed by the processor (120), the display (11) is caused to perform the following steps:
displaying an ith frame (i.e., an image display frame) of a first image (see (L1) in Fig. 6, for example) on the display screen (11) in a first time period (i.e., a left image display time period; again, see (L1) in Fig. 6) of an ith display cycle (i.e., one frame period), wherein i is a positive integer;
stopping displaying the ith frame (i.e., the image display frame) of the first image (again, see (L1) and the non-display period between (L1) and (R1) in Fig. 6); and
after stopping displaying the ith frame (i.e., the image display frame) of the first image (L1), displaying an ith frame (i.e., an image display frame) of a second image (see (R1) in Fig. 6, for example) on the display screen (11) in a second time period (i.e., a right image display time period; again, see (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), wherein
after the second time period (see (R1)) ends, no image is displayed on the display screen (11) in a third time period (see the non-display period following (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is less than or equal to the display cycle (i.e., the one frame period; see Page 4, Para. [0057]-[0059]).

Nakahata discloses that the image display method includes a display screen (11) implemented in combination with shutter glasses (13) to time-sequentially provide left and right images to left and right eyes of a viewer to produce a stereoscopic system (see Page 2, Para. [0011]).  Nakahata does not explicitly disclose that the image display method includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen.  However, the head mounted display system is well-known in the art as an equivalent means to that of Nakahata for time-sequentially providing left and right images to left and right eyes of a viewer to produce a stereoscopic system.
In fact, in the same field of endeavor, Herrmann discloses (see Fig. 7) that, in addition to the method of providing stereoscopic image display using a display screen in combination with shutter glasses (see Col. 1, Ln. 51-55 and Ln. 61-62), it was well-known in the art before the effective filing date of the claimed invention that stereoscopic image display can equivalently be provided by means of a head mounted display comprising a first display screen (i.e., a left display screen) and a second display screen (i.e., a right display screen) to time-sequentially provide left and right images to left and right eyes of a viewer (see Col. 1, Ln. 23-38 and Col. 3, Ln. 30-35).  Herrmann suggests that the utilizing a head mounted display comprising a first display screen and a second display screen to implement a stereoscopic display system can provide an immersive viewing experience in small, portable, compact form and further can eliminate inter-eye crosstalk (see Col. 1, Ln. 28-32 and Col. 2, Ln. 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata with the teachings of Herrmann, such that the image display method of Nakahata includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen as suggested by Herrmann, in order to implement the display system with an immersive viewing experience in a small, portable, compact form that further eliminates inter-eye crosstalk.

As pertaining to Claim 7, Herrmann discloses that the head mounted display is an augmented reality head mounted display, a virtual reality head mounted display, or a mixed reality head mounted display (see Col. 1, Ln. 23-28).

As pertaining to Claim 8, Nakahata discloses (see Fig. 1 and Fig. 6) that in the ith display cycle (i.e., the one frame period), the first time period (see (L1)) is adjacent to the second time period (see (R1)), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is equal to the display cycle (i.e., the one frame period; again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 9, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are spaced by a fourth time period (i.e., see the non-display period between (L1) and (R1); and again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 10, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are equal (again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 13, Nakahata discloses (see Fig. 1 and Fig. 6) a non-transitory computer-readable storage medium (see (120, 126, 124) in Fig. 1) storing one or more programs (i.e., functional programming), the one or more programs including instructions, which, when executed by one or more processors (120) of an electronic device (i.e., an electronic display device; see (11) in Fig. 1; and see Page 3, Para. [0037]-[0039]), cause the electronic device to:
display an ith frame (i.e., an image display frame) of a first image (see (L1) in Fig. 6, for example) on a display screen (11) in a first time period (S1; i.e., a left image display time period; again, see (L1) in Fig. 6) of an ith display cycle (i.e., one frame period), wherein i is a positive integer;
stop displaying the ith frame (i.e., the image display frame) of the first image (again, see (L1) and the non-display period between (L1) and (R1) in Fig. 6); and
after displaying of the ith frame (i.e., an image display frame) of the first image (see (L1) in Fig. 6, for example) is stopped, display an ith frame (i.e., an image display frame) of a second image (see (R1) in Fig. 6, for example) on the display screen (11) in a second time period (i.e., a right image display time period; again, see (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), wherein
after the second time period (see (R1)) ends, no image is displayed on the display screen (11) in a third time period (see the non-display period following (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is less than or equal to the display cycle (i.e., the one frame period; see Page 4, Para. [0057]-[0059]).

Nakahata discloses that the image display method includes a display screen (11) implemented in combination with shutter glasses (13) to time-sequentially provide left and right images to left and right eyes of a viewer to produce a stereoscopic system (see Page 2, Para. [0011]).  Nakahata does not explicitly disclose that the image display method includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen.  However, the head mounted display system is well-known in the art as an equivalent means to that of Nakahata for time-sequentially providing left and right images to left and right eyes of a viewer to produce a stereoscopic system.
In fact, in the same field of endeavor, Herrmann discloses (see Fig. 7) that, in addition to the method of providing stereoscopic image display using a display screen in combination with shutter glasses (see Col. 1, Ln. 51-55 and Ln. 61-62), it was well-known in the art before the effective filing date of the claimed invention that stereoscopic image display can equivalently be provided by means of a head mounted display comprising a first display screen (i.e., a left display screen) and a second display screen (i.e., a right display screen) to time-sequentially provide left and right images to left and right eyes of a viewer (see Col. 1, Ln. 23-38 and Col. 3, Ln. 30-35).  Herrmann suggests that the utilizing a head mounted display comprising a first display screen and a second display screen to implement a stereoscopic display system can provide an immersive viewing experience in small, portable, compact form and further can eliminate inter-eye crosstalk (see Col. 1, Ln. 28-32 and Col. 2, Ln. 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata with the teachings of Herrmann, such that the image display method of Nakahata includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen as suggested by Herrmann, in order to implement the display system with an immersive viewing experience in a small, portable, compact form that further eliminates inter-eye crosstalk.

As pertaining to Claim 14, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) is adjacent to the second time period (see (R1)), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is equal to the display cycle (i.e., the one frame period; again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 15, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are spaced by a fourth time period (i.e., see the non-display period between (L1) and (R1); and again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 18, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are equal (again, see Page 4, Para. [0057]-[0059]).


Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata in view of Herrmann and further in view of Chong et al. (hereinafter “Chong” US 9,378,672).

As pertaining to Claim 16, neither Nakahata nor Herrmann explicitly discloses that the first time period, corresponding to a left image display time period, and the second time period, corresponding to a right image display time period are not equal.
However, in the same field of endeavor, Chong discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement an image display method in which a display device alternately displays a left image during a first left image display time period (see (T5)) and a second right image during a right image display time period (see (T6)), with these periods surrounded by non-display time periods, and wherein the first time period (T5) and the second time period (T6) are not equal and are separated by a non-display period in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Chong, such that the first time period and the second time period are not equal in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration.

As pertaining to Claim 17, neither Nakahata nor Herrmann explicitly discloses that the first time period, corresponding to a left image display time period, and the second time period, corresponding to a right image display time period are not equal.
However, in the same field of endeavor, Chong discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement an image display method in which a display device alternately displays a left image during a first left image display time period (see (T5)) and a second right image during a right image display time period (see (T6)), with these periods surrounded by non-display time periods, and wherein the first time period (T5) and the second time period (T6) are not equal and are separated by a non-display period in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Chong, such that the first time period and the second time period are not equal in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration.

As pertaining to Claim 19, neither Nakahata nor Herrmann explicitly discloses that the first time period, corresponding to a left image display time period, and the second time period, corresponding to a right image display time period are not equal.
However, in the same field of endeavor, Chong discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement an image display method in which a display device alternately displays a left image during a first left image display time period (see (T5)) and a second right image during a right image display time period (see (T6)), with these periods surrounded by non-display time periods, and wherein the first time period (T5) and the second time period (T6) are not equal and are separated by a non-display period in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Chong, such that the first time period and the second time period are not equal in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622